DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/EP2018/072468 filed August 21, 2018.
In view of the preliminary amendment filed February 21, 2020, new claims 8-17 have been added. Claims 1-17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 3), the recitation “under inert atmosphere” is considered indefinite. Normally, an extrusion process is performed in the absence of an atmosphere, unless carbon dioxide is used a blowing agent. What does it means by “under inert atmosphere”?
Claim 6 (line 2), claim 13 (line 1-2), the recitation “under nitrogen atmosphere” is considered indefinite. Normally, an extrusion process is performed in the absence of an atmosphere. What does it means by “under nitrogen atmosphere”? Is nitrogen gas being used as foaming agent?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (US 6,951,904 B1).

    PNG
    media_image1.png
    409
    596
    media_image1.png
    Greyscale



Peeters et al. (col. 38-39, claim 1) disclose processes for increasing the melt strength of polypropylene (co)polymers with an initiator and optionally a monomer. 

    PNG
    media_image2.png
    426
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    398
    media_image3.png
    Greyscale



Peeters et al. (col. 38, claim 3) clearly disclose that a list of initiators including p,p’-bis(methylbenzoyl)peroxide as claimed. In the disclosure of Peeters et al., p,p’-bis(methylbenzoyl)peroxide can be referred to as  PTP, paratoluol peroxide, or bis paramethyl benzoyl peroxide.

    PNG
    media_image4.png
    96
    391
    media_image4.png
    Greyscale



Peeters et al. (col. 31-32, examples 118-121, table 23; col. 35-36, examples 134-137, table 28) disclose process where polypropylene is extruded with a die temperature ranging from 239 to 243 oC, with 1.0 to 2.0 wt% of organic peroxide (PTP – paratoluol peroxide – a.k.a. bis paramethyl benzoyl peroxide) meeting the chemical structure of the organic peroxide being claimed. The disclosed composition in table 23 is also stabilized with antioxidants, such as 0.33 wt% of Irganox 1010, and 0.17 wt% of Irgaphos 168, which is about or within the about 0.01 to about 0.3 phr as claimed, meeting the requirement of claims 7, 14,

    PNG
    media_image5.png
    414
    597
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    393
    485
    media_image6.png
    Greyscale



	Regarding the claimed “twin screw extruder” feature of claim 1, Peeters et al. (col. 14, line 18-50) clearly teach the use of a twin screw extruder, and the temperature profile for the disclosed processes.

    PNG
    media_image7.png
    653
    473
    media_image7.png
    Greyscale


Although Peeters et al. do not disclose that the extrusion process is carried out under an inert atmosphere much as nitrogen, Peeters et al. (col. 13, lint 37-50) disclose that dynamic rheology tests forth polypropylene to be performed under nitrogen to prevent degradation which can negatively impact the storage modulus G’ and loss modulus G” measurements. Motivated by the expectation of success on the positive impact of nitrogen on preventing degradation of polymer in the melt state, it would have been obvious to one ordinary skill in art to perform the disclosed polypropylene extrusion process under an inert atmosphere, such as the nitrogen gas as taught in Peeters et al.

Claim 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (US 6,951,904 B1) in view of Hogt et al. (WO 99/27007).

    PNG
    media_image8.png
    222
    643
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    134
    609
    media_image9.png
    Greyscale



	Set forth from paragraph 6 of instant office action, Peeters et al. teach that the parent claims of claims 10, 11, 17 have been considered obvious under Peeters et al.
Peeters et al. (col. 38-39, claim 1) disclose processes for increasing the melt strength of polypropylene (co)polymers with an initiator and optionally a monomer. 
	The difference between Peeters and claims 10, 11, 17 is that Peeters et al. do not disclose the co-agent of claims 10, 11, 17.
	However, Hogt et al. (abstract) also relates to a process for enhancing the melt strength of polypropylene with a co-agent, which is indicates that Peeters et al. and Hogt et al. are analogous prior art in the same field of endeavor of enhancing the melt strength of polypropylene.

    PNG
    media_image10.png
    96
    878
    media_image10.png
    Greyscale



	Regarding the claimed co-agents of claims 10, 11, 17, Hogt et al. (page 7, line 5-11) clearly disclose co-agents meeting the co-agents being claimed, and has an advantage of being commercially available. 

    PNG
    media_image11.png
    258
    808
    media_image11.png
    Greyscale



Therefore, motivated by the expectation of success of enhancing the melt strength of polypropylene with co-agents that are also commercially available, it would have been obvious to one of ordinary skill in art to incorporate the co-agents as taught in Hogt et al. into Peeters et al. to obtain the invention of claims 10, 11, 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
March 12, 2021